In re application of							:
Fontem Holdings 1B.V.	
									:	DECISION ON
Serial No. 16/135,955						:	PETITION

Filed:	September 19, 2018					:
For:  ELECTRONIC SMOKING DEVICE WITH 
         SELF-HEATING COMPENSATION


This is a decision on the Petition under 37 CFR 1.181 filed on October 11, 2021 to request withdrawal of the final rejection of August 10, 2021. 

Applicants assert that the finality of the present Office action is improper, as the Examiner has failed to respond to the traversals of record presented with respect to Claims 1-3, yet maintains the rejections in their entirety. Applicants further state that by ignoring the substance of Applicant’s previous traversals, the Examiner has disregarded the examination guidelines of M.P.E.P. §707.07(f): “[w]here the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant's argument and answer the substance of it.” Applicant therefore requests reconsideration and withdrawal of the finality of the instant Office Action, in accordance with M.P.E.P. §§ 706.07(c) and 706.07(d).

Under present practice (MPEP 706.07(a)), second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

While Applicants may disagree with the Examiner’s rejection and response to arguments, the finality of the action is proper. 

DECISION

The petition is DENIED.   


Under 37 CFR 41.31(a)(1), an applicant for a patent dissatisfied with the primary examiner’s decision in the second or subsequent rejection of the applicant's claims may 37 CFR 41.20(b)(1)  within the time period provided under 37 CFR 1.134  and 1.136
The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the Examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned. 



/Keith D. Hendricks/
___________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering


wk

Dykema Gossett PLLC4000 Wells Fargo Center90 South Seventh StreetMinneapolis MN MINNESOTA 55402